Citation Nr: 1701951	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-36 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected bronchitis/chronic obstructive pulmonary disease (COPD), rated as 10 percent disabling prior to December 28, 2010, 30 percent disabling from that date, and as 60 percent disabling from September 26, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1962 to September 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in Detroit, Michigan that denied an increase in a 10 percent rating for service-connected bronchitis.

In a January 2014 rating decision, the RO granted a higher 30 percent rating for service-connected bronchitis/COPD, effective December 28, 2010, and a 60 percent rating effective September 26, 2012.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The claim was previously before the Board in May 2015 at which time it was remanded so that the Veteran could be scheduled for a Board hearing.  The Veteran withdrew his request for a Board videoconference hearing in writing in December 2017. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

In December 2016, prior to the promulgation of a decision on the issue of entitlement to an increased rating for service-connected bronchitis/COPD, rated as 10 percent disabling prior to December 28, 2010, 30 percent disabling from that date, and as 60 percent disabling from September 26, 2012, the Veteran withdrew his appeal. 



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for an increased rating for service-connected bronchitis/COPD, rated as 10 percent disabling prior to December 28, 2010, 30 percent disabling from that date, and as 60 percent disabling from September 26, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).  According to a December 2016 statement, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for service-connected bronchitis/COPD; and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal concerning the issue of entitlement to an increased rating for service-connected bronchitis/COPD, rated as 10 percent disabling prior to December 28, 2010, 30 percent disabling from that date, and as 60 percent disabling from September 26, 2012, is dismissed. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


